Smith, J., dissenting. I do not concur with either the reasoning or the conclusions of the majority of the court in this case. I hold the two last special rejilications to the defendants jileas were good answers to the jileas to which they were interposed. They jiroperly denied the averments in the pleas or confessed and avoided them and tendered an issue of fact. Even if either of these replications had been open to special demurrers (which I deny) still the special demurrer was not sufficiently specific to reach any special cause of demurrer. It is not sufficient on special demurrer to say that the replication was “argumentative” or “double” or evasive. The pleader must point out the precise and particular defect complained of and, in the language of Chitty, must, “lay his finger on the very spot to which he objects.” A general complaint of want of sufficiency is wholly insufficient in a special demurrer to reach defects of a mere formal character, and which are not reached by a general demurrer. 1 Chitty’s Pleading, 668. 1 think the judgment should be reversed.